Per Curiam.
This case arose as an appeal to the Court of Common Pleas from the action of the real estate commission in revoking the plaintiff’s real estate broker’s license. The revocation was made pursuant to the provisions of § 20-323 of the General Statutes which provides that any real estate licensee “convicted of a violation of any of the offenses enumerated in § 20-320 shall incur a forfeiture of his license,” that the clerk of any court wherein such a conviction has been had shall forward to the commission a certified copy of the conviction and that upon receipt of such a copy the commission shall within ten days notify the licensee in writing of the revocation of his license. The offenses enumerated in § 20-320 include obtaining money under false pretenses and larceny. The clerk of the Superior Court in Hartford County filed *129with the commission a certified copy of a judgment of that court reciting the conviction of the plaintiff upon pleas of guilty to the crimes of obtaining money by false pretenses and larceny in the second degree. These facts are not disputed and the Court of Common Pleas dismissed the plaintiff’s appeal.
We find no merit whatsoever in the plaintiff’s appeal to this court from that judgment.
There is no error.